Name: Commission Regulation (EEC) No 2915/91 of 3 October 1991 fixing for the 1991/92 marketing year the reference price for sweet oranges
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/8 Official Journal of the European Communities 4. 10 . 91 COMMISSION REGULATION (EEC) No 2915/91 of 3 October 1991 fixing for the 1991/92 marketing year the reference price for sweet oranges THE COMMISSION OF THE EUROPEAN COMMUNITIES, the standard rate of transport costs in the current marketing year ; Having regard to the Treaty establishing the European Economic Community, Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State with regard to Article 23 (2) plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices valid for the whole Community are to be fixed each year before the begin ­ ning of the marketing year ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the importance of sweet orange production in the Community is such that a reference price must be fixed for that product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Wherasythe period during which oranges harvested during a given crop year are marketed extends from October to 1 5 July of the following year ; whereas the quantity put on the market during October and November and from 1 June to 15 July of the following year represents only a small percentage of that marketed over the whole marke ­ ting year ; whereas the reference price should therefore be fixed only for a period running from 1 December to 31 May of the following year ; HAS ADOPTED THIS REGULATION : Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution most suited to the particular nature of the Community market in the product in question ; Article 1 For the 1991 /92 marketing year, the reference price for fresh sweet oranges (CN codes 0805 10 11 , 15, 19, 21 , 25, 29 , 31 , 35, 39, 41 , 45 and 49) expressed in ecus per 100 kilograms net and applicable to class I all sizes, packed, shall , for the period 1 December 1991 to 31 May 1992, be : 22,75. Whereas Article 23 (2) (b) of the abovementioned Regula ­ tion stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Commu ­ nity products between production areas and Community consumption centres in the preceding year, by : the increase in production costs for fruit and vegeta ­ bles, less productivity growth, and Article 2 This Regulation shall enter into force on 1 December( ¢) OJ No L 118, 20. 5. 1972, p. 1 . O OJ No L 150, 15. 6. 1991 , p. 8 . 1991 . 4. 10 . 91 Official Journal of the European Communities No L 277/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission